     Case 2:20-cv-03056-JAK-PLA Document 37 Filed 08/25/20 Page 1 of 1 Page ID #:301




 1
 2
 3
 4
 5
 6
 7
 8                      IN THE UNITED STATES DISTRICT COURT
 9
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11    HOUSING RIGHTS CENTER,                         ) Case No.: 2:20-cv-03056 JAK-PLAx
                                                     )
12
                   Plaintiff,                        )
13          vs.                                      ) ORDER RE STIPULATED
14                                                   ) PROTECTIVE ORDER
      TPG (METROPOLITAN), LLC, et al.                )
15                                                   )
16                 Defendants.                       )
                                                     )
17
                                                     )
18                                                   )
19                                                   )

20
            Having considered the papers, and finding that good cause exists, the
21
      Parties’ Stipulated Protective Order is granted.
22
      IT IS SO ORDERED.
23
24
      DATED: August 25, 2020                 ____________________________________
25
                                                      PAUL L. ABRAMS
26                                           UNITED STATES MAGISTRATE JUDGE
27
28

                                               -1-
                        ORDER RE STIPULATED PROTECTIVE ORDER
